The defendant knowingly, voluntarily, and intelligently waived his right to appeal at his plea allocution (see People v Ramos, 7 NY3d 737 [2006]; People v Muniz, 91 NY2d 570 [1998]; People v Seaberg, 74 NY2d 1 [1989]). The fact that the defendant was advised of his right to appeal at the end of the sentencing proceeding did not vitiate his valid waiver of that right (see People v Moissett, 76 NY2d 909, 912 [1990]; People v Charpentier, 44 AD3d 680 [2007]; People v Hubbard, 26 AD3d 446 [2006]; People v Manzullo, 14 AD3d 717 [2005]).
The defendant’s valid waiver of his right to appeal precludes review of his challenge to the factual sufficiency of his plea al*796locution (see People v Hardee, 84 AD3d 835 [2011]; People v Brown, 78 AD3d 723 [2010]; People v Budden, 77 AD3d 672 [2010]; People v Johnson, 73 AD3d 951 [2010]), and of his claim that his sentence was excessive (see People v Ramos, 7 NY3d at 738; People v Hawthorne, 85 AD3d 819 [2011]; People v Benitez, 84 AD3d 826, 827 [2011]; People v Sorino, 82 AD3d 911, 912 [2011]). Rivera, J.E, Eng, Chambers, Sgroi and Miller, JJ., concur.